Citation Nr: 9919104	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  99-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a permanent and total rating for non-service 
connected pension purposes, to include consideration of 
38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to a permanent and total rating for 
non-service connected pension purposes, based upon a finding 
that the appellant did not meet the eligibility requirements 
for a permanent and total rating.  In the context of this 
decision, it was noted that referral to the Director of 
Compensation and Pension Services for consideration of an 
extraschedular rating was not warranted in this case.  The 
record reflects that the appellant filed a notice of 
disagreement with this determination in November 1998.  A 
statement of the case was thereafter issued in January 1999.  
The appellant perfected an appeal in this matter in January 
1999.  

The record discloses that the appellant was afforded a 
hearing before a traveling Member of the Board in April 1999.  
The record was held in abeyance for a 30 day period to permit 
the appellant to submit additional medical evidence for 
consideration in this matter.  A review of the record 
reflects that the appellant submitted additional medical 
evidence in May 1999, at which time he executed a waiver of 
RO consideration of this evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.

2.  The appellant was born in May 1950 and he has a high 
school education.  He has work experience as a musician, 
restaurant worker, warehouseman, truck driver, bartender, and 
painter's assistant. 

3.  The appellant's disabilities for pension purposes are 
hypertension, currently evaluated as 20 percent disabling; 
coronary artery disease, status post cardiac arrest, 
secondary to ventricular arrhythmias with implantable 
cardioverter defibrillator implanted, currently evaluated as 
10 percent disabling, and residual scars, secondary to burns 
of the lower extremities, currently assigned a noncompensable 
rating.  The combined rating for these nonservice-connected 
disabilities is 30 percent.

4.  The appellant's disabilities are shown to be of such 
severity as to permanently preclude the performance of all 
types of substantially gainful employment consistent with his 
age, education, and occupational experience.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have been met. 38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.102, 
3.321, 3.340, 3.342, 4.15, 4.16, 4.17, 4.20, 4.25, 4.27, 
4.104, 4.118, Diagnostic Codes 7005, 7011, 7101, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has found that the appellant's claim for 
entitlement to non-service connected pension is well-grounded 
in that his claim is plausible in accordance with 38 U.S.C.A. 
§ 5107 (West 1991).  Once it has been determined that a claim 
is well grounded, the VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claim.  38 U.S.C.A. § 5107.  The Board is satisfied that all 
relevant evidence is of record and that the statutory duty to 
assist the appellant in the development of evidence pertinent 
to his claim has been met.

Factual Background

Private medical records reflect that the appellant was 
privately hospitalized in October 1997 following a heart 
attack.  The admission report indicated that the appellant's 
medical history was positive for mild coronary artery 
disease, hypertension, and tobacco abuse.  The appellant was 
admitted via the emergency room, presenting with sudden 
death.  It was noted that the appellant was found to be in 
ventricular fibrillation.  A blood pressure reading of 
230/160 was recorded at that time of his admission. The 
appellant was cardioverted successfully with electricity, 
after which he converted to atrial fibrillation, and finally 
converted to normal sinus rhythm.  Relative to his coronary 
condition, it was noted that the appellant's medical history 
was significant for hypertension, and chest pain.  It was 
also noted that the appellant had undergone heart 
catheterization, which revealed mild coronary artery disease 
for which the appellant was under medical care.  During his 
hospital course, the appellant was maintained on medication 
which included intravenous Heparin and Beta-blocker along 
with aspirin.  The appellant was maintained without further 
incident of chest pain.  A cardiology consultation report, 
dated in October 1997, indicated that the appellant reported 
a history of angina pectoris with exertion over the previous 
months, relieved with rest.  Physical examination conducted 
prior to discharge showed no significant findings.  The 
appellant's blood pressure was recorded as 110/60.  An 
electrocardiogram revealed a normal sinus rhythm without any 
acute changes.  The discharge diagnoses were:

(1) Acute non-Q wave myocardial infarction, presented 
with ventricular fibrillation, status post counter shock 
with electricity;

(2) History of coronary artery disease;

(3)  History of tobacco abuse;

(4)  History of hypertension; and

(5)  Paroxysmal atrial fibrillation that happened after 
the cardioversion.  It was opined that this condition 
might be secondary to ischemia.

The appellant was thereafter transferred for hospitalization 
at a VA medical facility in October 1997, for placement of an 
automatic internal cardioverter defibrillator.   The hospital 
report indicated that the appellant denied any chest pain, 
shortness of breath or prior cardiac dysrhythmias.  He did 
report chest discomfort for several days and nights prior to 
a Tolumet exposure which preceded his cardiac dysrhythmia.  
The report noted that the appellant's medical history was 
significant for echocardiogram which revealed left 
ventricular ejection fraction of 65 percent, and 
hypertension.  Examination conducted at the time of his 
admission showed the appellant to be in no apparent distress.  
On cardiac evaluation, the heart had a regular rate and 
rhythm without murmurs, clicks, gallops, or rubs.  The chest 
was clear to auscultation bilaterally with breath sounds.  

The medical report indicated that the appellant underwent 
heart catheterization, which revealed left anterior 
descending of 50 percent to 60 percent long tubular proximal 
stenosis, in addition to 50 percent mid stenosis.  Further 
diagnostic evaluation confirmed a small area of inferior 
anterior septal ischemia.  The examiner noted that an 
automatic internal cardioverter defibrillator device was 
implanted because of the appellant's spontaneous dysrhythmia.  
A diagnosis of ventricular dysrhythmia was noted.

VA general medical examination was conducted in May 1998.  
The medical examination report indicated that the appellant's 
medical history was significant for pacemaker placement, and 
myocardial infarction.  It was further noted that the 
appellant was presently on a course of prescribed 
medications, and that he was followed in the clinic.  His 
medical history also included treatment for subsequent 
infection of first and second degree burns sustained in a 
fire.  He also reported chronic diarrhea treated with 
Imodium, insomnia that occurs once monthly, and an elevated 
cholesterol level among his present illnesses.

On evaluation, the appellant denied symptoms of shortness of 
breath, chest pain, palpitations or dysrhythmias, dizzy 
spells or lightheadedness.  The appellant reported symptoms 
of fatigue.  The appellant reported that he was unemployed, 
but noted that his daily activities included washing dishes 
in a friend's new restaurant for three hours a day, twice 
weekly.  He reported that his physician restricted him from 
performing strenuous activity in February 1998, when it was 
learned that the appellant was working on a farm.  Prior to 
his heart attack, the appellant worked as a musician.  
Physical examination showed the appellant to have severely 
elevated blood pressure despite use of medication.  The 
medical report reflects that a blood pressure reading in the 
left arm of 170/110 was recorded while the appellant was in a 
seated position.  A blood pressure reading of 180/120 was 
recorded in the right arm, while the appellant was seated.  
The appellant's blood pressure was recorded in a supine 
position as 188/120 in the right arm, and 194/116 in the left 
arm.  The appellant was noted to be asymptomatic.  He denied 
chest pain, neurological abnormalities in the upper 
extremities, and shortness of breath.  The appellant's 
respiration was evaluated as 20 breaths per minute.  The 
chest was clear to auscultation and percussion.  The 
appellant was noted to have a normal pocket incision and 
pouch, which contained the defibrillator in the upper left 
chest.  Evaluation of the heart revealed a regular rate and 
rhythm, with no audible murmurs.  His point of maximal 
impulse was evaluated as normal.  Neurological evaluation 
showed decreased positional sense, but was otherwise grossly 
intact.  The remainder of the examination was normal.  The 
diagnostic impression was coronary artery disease; 
uncontrolled hypertension; sudden death event in November 
1997, implantable cardioverter defibrillator implanted; 
smoker; high cholesterol; and scars secondary to burns on the 
legs.

It was noted that the appellant was scheduled to undergo a 
stress test on the exercise treadmill, and would also likely 
undergo an electrocardiogram.  In this context, it was noted 
that the appellant reported that earlier diagnostic studies 
revealed significant occlusion of right-sided coronary 
circulation.  In his clinical assessment, the examiner 
deferred an opinion concerning the appellant's employability 
pending the results of the exercise treadmill test.

The appellant underwent electrocardiogram in May 1998.  The 
medical report indicated that the appellant's cardiac risk 
factors included hypertension and smoking.  The test revealed 
the left and right atrium to be normal.  The right ventricle 
was normal, but contained a foreign body consistent with a 
pacemaker or coronary catheter.  There was evidence of mitral 
valve regurgitation.  The aortic valve was normal.  There was 
mild tricuspid regurgitation.  The diagnosis and assessment 
noted normal left ventricular systolic function, normal 
cardiac chamber size, trace mitral regurgitation, and mild 
tricuspid regurgitation.  The left ventricular ejection 
fraction was noted to be 60+/- 5 percent.  Also included with 
this report was a July 1996 exercise tolerance test report.  
The report indicated that the exercise test yielded normal 
results.  The exercise data showed a metabolic level of 12.9.  
This value reflected 149 percent of the appellant's predicted 
level.  The appellant's exercise tolerance was noted to be 
normal, and was primarily limited by fatigue.  The 
appellant's exercise capacity was evaluated to be consistent 
with a low one year cardiac mortality, based upon findings of 
a VA study on male veterans.  No further evaluation was 
recommended following this evaluation, unless there were 
changes in the clinical findings.  In a June 1998 addendum, 
the examiner opined that if the appellant "could achieve a 
metabolic level of 12 on exercise tolerance testing, [then] 
one has to assume that he's able to work."

The May 1998 exercise tolerance test report was thereafter 
received.  The medical report showed that the appellant 
achieved a metabolic level of 11.6, which was 135 percent of 
his predicted level.  It was noted that the appellant 
experienced exercise induced symptoms of fatigue and 
orthopedic complaints.  There were no new post exercise 
findings noted on physical examination.  The appellant's 
cardiac risk factors and prior medical history included 
hypertension, cigarette smoking, hypercholesterolemia, 
coronary artery disease, previous angioplasty, previous 
coronary artery bypass surgery, and congestive heart failure.  
The examiner indicated that the results of this exercise 
tolerance test were negative.  The appellant's exercise 
tolerance was evaluated as normal, and noted to be primarily 
limited by fatigue.  A prognostic score consistent with a 
less than one percent one year mortality was indicated, based 
upon VA clinical study results.  The examiner determined that 
no further evaluation was necessary, unless the appellant's 
clinical status changed.

In correspondence, dated in October 1998, the appellant 
reported that he had three heart attacks within the past 
year, with the most recent attack on October 11, 1998.  He 
indicated that he was unable to obtain employment as a 
result.  

VA clinical records, dated from April 1998 to November 1998, 
document treatment the appellant received.  An April 1998 
clinical report noted that the appellant had no prior heart 
disease until October 1997, when he experienced ventricular 
fibrillation and sudden death for which he received a dual 
chamber automatic implantable cardioverter defibrillator.  It 
was noted that the appellant had a history of smoking, and 
continued to smoke one pack of cigarettes per day.  
Additionally, it was noted that the appellant was 
hypercholesterolemic and hypertensive.  The appellant 
reported that angiogram was performed, which showed total 
obstruction of the right carotid artery.  The appellant was 
noted to be maintained on a course of medication.  On 
examination, blood pressure readings of 160/103 and 173/121 
were recorded.  The heart rate was 80.  Heart sounds were 
normal.  Electrocardiogram showed normal sinus rhythm, with 
evidence of prior infarct.  In August 1998, the appellant 
reported that he received a "shock" from his defibrillator, 
with no presyncope or palpitations prior to this incident.  
On follow-up evaluation later that month, the appellant 
reported that his defibrillator shocked him when he was 
experiencing seizure-like symptoms.  The appellant reported 
that he felt well at the time of this examination, although 
he reported feeling a little tired.  A blood pressure reading 
of 100/67 was recorded at that time.  There were no abnormal 
findings noted on physical examination.  The examiner 
indicated in his assessment that the appellant experienced 
near syncope of unclear etiology.  It was noted that there 
were "no tachycardia episodes with adequate device 
thresholds, but lowered atrial lead impedanc."  The 
appellant was referred for neurological evaluation.  Further 
diagnostic evaluation and non-invasive programming 
stimulation were planned.  The appellant was seen in October 
1998 following several reported shocks in succession during 
the previous week.  He reported that these shocks were 
associated with lightheadedness, but were not precipitated by 
emotional or physical exertion.  It was noted that diagnostic 
evaluation revealed a small inferior septal infarct.  The 
examiner further noted that interrogation of the 
defibrillator device showed several episodes of tachycardia, 
which were sufficient to register at the detection cut off of 
160 beats per minute.  Adenosine triphosphate was noted to be 
unsuccessful on more than one incident, and after shock, the 
heart rate decreased to only slightly below the detection 
rate without termination of tachycardia.  The clinical report 
indicated that the treatment plan included continued 
medication, electrophysiologic study, and possible ablation 
of the supraventricular tachycardia.  These records show that 
the appellant participated in a study to test monophasic 
action potential in November 1998.  Physical examination 
conducted in conjunction with this study showed a blood 
pressure reading of 138/98.  

A November 1998 clinical report indicated that following 
diagnostic evaluation of the defibrillator, hospitalization 
was recommended to the appellant to investigate and correct 
oversensing and inadequate thresholds of the device leads.  
The appellant was hospitalized in November 1998 for 
observation pending operative remedy of the device by placing 
a dedicated ventricular pacing sensing lead.  The appellant 
denied symptoms of chest pain or shortness of breath.  The 
clinical report indicated that surgery was not performed on 
the scheduled date due to a conflict in the operating room 
scheduling.  A blood pressure reading of 112/64 was recorded 
on physical examination conducted at that time.  The 
appellant underwent revision of the defibrillator lead 
replacement due to malfunction later that month.  There were 
no complications associated with this procedure.  The post-
operative diagnosis was history of cardiac arrest, and 
insulation failure of the ventricular rate sensing and atrial 
leads.  The appellant was discharged the following day with 
instructions to continue on his medication, and to report for 
emergency treatment for symptoms of chest pain or shortness 
of breath.  It was noted that the appellant reported 
complaints of bilateral shoulder pain, relieved with Tylenol 
#3.  When contacted by telephone, following his discharge, 
the appellant reported no apparent anesthesia related 
complications, and indicated that he was tolerating well 
post-operatively.  The hospital report indicated that the 
device was explored and found to have a fracture of the 
instillation on both the atrial lead, and ventricular rate 
sensing lead.  It was noted that venogram performed prior to 
the procedure revealed an obstruction of the subclavian vein, 
where the leads were placed.  A new ventricular sensing lead 
was inserted into the ventricular septum.  Defibrillation 
thresholds were evaluated as adequate, as well as pacing and 
sensing thresholds in both chambers.

In correspondence, dated in January 1999, the appellant 
indicated that he was unable to maintain gainful employment 
due to his heart condition.  In this regard, he reported that 
he was unable to perform strenuous physical activity, as to 
do so would result in atrial fibrillation.  He indicated that 
this circumstance prevented him from working with equipment 
or in other positions in which he might be exposed to 
potential hazardous conditions with respect to his pacemaker.  
He indicated that employers were reluctant to hire him 
because of insurance implications associated with having him 
as an employee.  Finally, he reported that he experiences 
"frequent episodes which are very painful and life 
threatening."

During an April 1999 hearing, the appellant testified that he 
suffered from sudden cardiac death in October 1997.  He 
indicated that his heart went into fibrillation, and stopped.  
The appellant noted that this occurrence was not precipitated 
by strenuous or excessive activity.  As a result of his heart 
attack, he was unable to secure employment in Alabama and had 
to move to California to reside with his parents.  The 
appellant recalled that since his implantation, the device 
has been triggered on 20 occasions sending electrical current 
through his heart.  He indicated that he was most recently 
treated on the preceding Tuesday for such an episode of 
consecutive shocks.  Diagnostic evaluation revealed that the 
device had administered three mild shocks, in addition to 
three shocks at full impact.   Medical personnel have been 
unable to determine the cause for the device activation.  The 
appellant indicated that physicians were scheduled to consult 
with the manufacturer of the device to ascertain what actions 
might be pursued in this case.  It was noted that surgical 
treatment to cauterize nerve endings within the upper chamber 
of the heart has been suggested.  The appellant indicated 
that, practically speaking, he would lose time from work on a 
regular basis because of the difficulties he continues to 
experience with his implanted defibrillator.  The appellant 
also reported a history of surgical treatment due to 
difficulties with the device.  He indicated that he has 
experienced his most severe shocks since the last surgical 
procedure to correct the device.

With respect to his educational background, the appellant 
reported that he received a high school diploma.  The 
appellant indicated that he was a musician by trade, but 
noted that he has worked as a warehouseman, restaurant 
worker, and driver.  The appellant indicated that he was 
unable to work on an assembly line because of electromagnetic 
fields generated by motorized equipment.  He is also unable 
to work around microwaves or other similar instruments.  The 
appellant stated that he had worked periodically as a 
musician to earn extra money, but indicated that he was no 
longer able to work as a musician due to the device.  It was 
noted that the device has been triggered by random factors, 
to include body movement and environmental elements.

Regarding his other disabling conditions, the appellant 
indicated that he continued to receive treatment for his 
hypertensive condition.  He indicated that because of his 
frequent periods of hospitalization, he had not maintained a 
record of his blood pressure readings.  He reported that his 
systolic readings, on average, were between 140 and 150.  He 
estimated diastolic readings between 80 and 90, with 
increased readings on occasion.  The appellant denied any 
pain or tenderness associated with residual scarring of the 
lower extremities.

Additional medical records, dated from November 1998 to April 
1999, were received into evidence.  A February 1998 
electrocardiogram revealed a normal sinus rhythm, with 
nonspecific T wave abnormality.  The examiner indicated that 
the electrocardiogram yielded abnormal results, when compared 
to studies conducted earlier that month.  It was noted that 
the sinus rhythm had replaced an ectopic atrial rhythm.  A 
November 1998 clinical report indicated that on evaluation, 
the appellant reported three shocks, not associated with 
palpitations, dizziness, chest pain, or exertion.  He 
reported additional symptoms of progressive increased fatigue 
within the past year.  Interrogation of the device showed 
many sensed ventricular tachycardia and ventricular 
fibrillation.  It was noted that hospital admission was 
strongly recommended to the appellant to investigate and 
correct oversensing, and inadequate thresholds of leads.  The 
examiner advised the appellant that risks associated with the 
device included receiving inappropriate shocks, and the 
possibility of death due to device inability to sense and 
pace appropriately.  It was noted that oversensing in both 
channels was reproducible on coughing, manipulation of the 
generator, and with isometrics.  In late November 1998, the 
appellant underwent revision of implantable cardioverter 
defibrillator due to spurious shocks.  Implantation of the 
new rate sensing lead on the right involved tunneling to the 
left chamber of the heart due to occlusion of the left 
subclavian vein.

In February 1999, the appellant underwent electrophysiology 
procedure for false device discharge for supraventricular 
tachycardia.  The final diagnosis was atrioventricular node 
reentry tachycardia with successful slow pathway ablation.  
Interrogation of the device revealed oversensing in the 
atrial and ventricular leads.  It was noted that there was a 
high lead threshold.  These clinical records generally 
document intermittent visits for complaints of inappropriate 
shocks due to oversensing in the device leads.  On 
examination, oversensing was generally reproducible with 
diaphragmatic motion, and upper body isometrics typically 
with diaphragm tensing.  It was noted that oversensing was 
not relieved with programming the device to the least 
sensitive setting.  These episodes were not precipitated by 
palpitations or syncope.

During his most recent clinical visit in April 1999, it was 
noted that the appellant reported several shocks during a 
band performance a few nights earlier.  The appellant denied 
any precipitating presyncope or chest pain, but reported a 
fluttering in his chest.  Interrogation of the device 
revealed several tachycardia episodes detected.  Adenosine 
triphasphate and shock therapy was detected in the 
ventricular tachycardia zone.  The central line tachycardia 
was stable with equal atrial and ventricular rates.  The 
atrial lead showed far-field ventricular spike, but no 
oversensing.  It was noted that the appellant received two 
adenosine triphosphate bursts without a change in heart rate.  
The clinical impression was "implantable cardioverter 
defibrillator shocks delivered as programmed for tachycardia, 
but for probable sinus tachycardia versus supraventricular 
tachycardia[,] rather than ventricular tachycardia."  The 
examiner noted that further consultation with the attending 
physician and cardiac fellow would be conducted.  In 
addition, an increase the appellant's beta-blocker was also 
considered.  Finally, it was noted that reprogramming of the 
detection zone and/or scheduling of further ablation surgery 
might be attempted.  

Applicable Laws and Regulations

Under 38 U.S.C.A. § 501 (West 1991), the Secretary of 
Veterans Affairs has the authority to prescribe all rules and 
regulations which are necessary or appropriate to carry out 
the laws administered by the VA.  With regard to claims for 
pension benefits, the Secretary's authority to prescribe 
regulations providing for determination of permanent and 
total disability may be based in whole or in part upon 
subjective criteria.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992).  Both objective and subjective standards are 
often set forth within the same statutory provision or 
regulation.  The basic law referable to pension benefits, for 
example, provides that a pension is payable to a veteran who 
served for 90 days or more during a period of war and who is 
permanently and totally disabled due to non-service connected 
disabilities which are not the result of his own willful 
misconduct. 38 U.S.C.A. § 1521.

38 U.S.C.A. § 1502(a) defines permanence of a disability, 
stating that permanent and total disability will be held to 
exist where the person is unemployable as a result of 
disability reasonably certain to continue throughout the life 
of the disabled person, or is suffering from any disability 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation, but only 
if it is reasonably certain that such disability will 
continue throughout the life of the disabled person, or any 
disease or disorder determined by the Secretary to be of such 
a nature or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled. See 
also 38 C.F.R. §§ 3.340(b), 4.15.

In light of this definition of "permanence," there are 
three alternative bases upon which permanent and total 
disability for nonservice connected pension purposes may be 
established.  The first basis is the establishment, by use of 
the appropriate diagnostic codes of the VA Schedule for 
Rating Disabilities, that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation. 38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  In 
other words, each disability is rated under the appropriate 
diagnostic code and then combined to determine if the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.  The permanent loss of both hands, of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden, will 
be considered to be permanent and total disability. 38 C.F.R. 
§ 4.15.

The second objective basis upon which permanent and total 
disability for pension purposes may be established warrants 
consideration where the veteran does not satisfy the criteria 
for a combined 100 percent schedular evaluation.  In this 
instance, the veteran may qualify for a permanent and total 
disability rating for pension purposes if he has a lifetime 
impairment which precludes him from securing and following 
substantially gainful employment. 38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Full consideration must be given 
to unusual physical or mental effects in individual cases.  
38 C.F.R. § 4.15.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  If the veteran is considered permanently 
and totally disabled under these criteria, he or she is then 
awarded a 100 percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17.  Marginal employment, 
generally deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person, shall generally not be considered 
substantially gainful. 38 C.F.R. § 4.16(a).

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disability may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, a permanent and total disability rating for 
pension purposes is authorized to be granted on an 
extraschedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.17(b).

By rating decision of September 1998, the RO assigned a 20 
percent rating for hypertension under Diagnostic Code 7101, 
and a 10 percent rating for coronary artery disease, status 
post cardiac arrest, secondary to ventricular arrhythmias 
with implantable cardioverter defibrillator implanted under 
Diagnostic Code 7005-7011.  A noncompensable rating was 
assigned for residual scars secondary to burns of the lower 
extremities under Diagnostic Code 7805.  Thus, the combined 
rating for the appellant's nonservice-connected disabilities 
was calculated to be 30 percent.


Analysis

Entitlement to a Total Rating Based Upon Objective Criteria

As noted above, entitlement to pension benefits may be 
objectively determined if the appellant is unemployable as a 
result of permanent disabilities or if he experiences 
disabilities which would preclude the average person from 
following a substantially gainful occupation, if it is 
reasonably certain that the disabilities are permanent. 38 
U.S.C.A. § 1502 (West 1991); 38 C.F.R. § 4.15 (1998).  An 
analysis of the propriety of the rating assigned for each of 
the appellant's nonservice-connected disabilities is 
therefore warranted.

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based upon the 
average impairment of earning capacity.  In determining an 
appropriate evaluation for a disability, VA applies a 
schedule of percentage ratings of reduced earning capacity in 
civil occupations due to specific injuries or combinations of 
injuries.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A proper 
rating of a veteran's disability contemplates its history and 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. §§ 4.1, 4.2.  When 
evaluating a disability, any reasonable doubt regarding the 
degree of disability is resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1998).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
that rating's criteria.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is or primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. §§ 4.2, 4.41, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

A.  Coronary Artery Disease, Status Post Cardiac Arrest, 
Secondary to Ventricular Arrhythmias with Implantable 
Cardioverter Defibrillator Implantation 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.

However, evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (1998). The Court has held that a claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when an appellant has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The RO has evaluated the appellant's heart condition under 
Diagnostic Code 7005-7011.  

The Board notes that the portion of the VA Schedule for 
Rating Disabilities addressing the cardiovascular system 
including the rating criteria for evaluating cardiovascular 
diseases was amended effective January 12, 1998.  See 62 Fed. 
Reg. 65207- 65224 (December 11, 1997).  These new regulations 
were applied by the RO in the context of the September 1998 
adjudication.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999), has held that where applicable law or regulations 
change after a claim has been filed but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should apply unless 
otherwise specified.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991); see also Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Since the new schedular criteria (regulatory change) 
became effective during the appeal prior to a final decision 
by the Board on the issue, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

As indicated, the RO evaluated the appellant's heart disease, 
in part, under Diagnostic Code 7005, for arteriosclerotic 
heart disease.  

Under the provisions of Diagnostic Code 7005 in effect prior 
to January 12, 1998, the minimum rating assignable under this 
code, 30 percent, is warranted following a typical coronary 
occlusion or thrombosis, or with history of substantiated 
anginal attack, with ordinary manual labor feasible.  A 60 
percent rating is assigned following a typical history of 
acute coronary occlusion or thrombosis, or a history of 
substantiated repeated anginal attacks, such that more than 
light manual labor is not feasible.  A 100 percent evaluation 
requires chronic residuals of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
is precluded.   A 100 percent evaluation is also assigned 
when the evidence demonstrates arteriosclerotic heart disease 
during and for six months following acute illness from 
coronary occlusion or thrombosis, with circulatory shock, 
etc.  38 C.F.R. 4.104, Diagnostic Code 7005 (1997).

The Board notes that rating evaluations under 38 C.F.R. § 
4.104, Diagnostic Codes 7010 through 7015 reflect arrhythmias 
and conduction abnormalities.  Pursuant to these codes, this 
highest rating evaluation warranted for infrequent attacks of 
paroxysmal tachycardia is 10 percent.  38 C.F.R. Part 4, 
Diagnostic Code 7013.  However, these codes, standing alone, 
were representative of incomplete diagnoses, and were not to 
be combined with ratings for other heart conditions.  See 
note to 38 C.F.R. § 4.104, "Diseases of the Heart."   

By regulatory amendment effective January 12, 1998, however, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the heart, as set forth in 38 C.F.R. § 
4.104, Diagnostic Codes 7000-7017.  See 61 Fed. Reg. 65207- 
65244 (1998).  

Under the newly revised criteria for arteriosclerotic heart 
disease, to include coronary artery disease, a 10 percent 
evaluation is warranted when a workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication is required.  A 30 percent evaluation is warranted 
when a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray studies.  A 60 
percent evaluation is warranted where there is more than one 
episode of acute congestive heart failure in the past year; 
or where a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is assigned where there is documented coronary 
artery disease resulting in: chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. 4.104, 
Diagnostic Code 7005.

Under the new criteria, one MET (metabolic equivalent) is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used. 
38 C.F.R. Part 4, § 4.104, Note (2).

The appellant's heart condition is also rated under 
Diagnostic Code 7011 for sustained ventricular arrhythmias.  
This new regulation provides for a 10 percent rating when a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication is required.  A 30 percent rating 
is warranted when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x- ray 
studies.  A 60 percent rating is warranted when the evidence 
demonstrates more than one episode of acute congestive heart 
failure in the past year, or; a workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating is also warranted for chronic congestive 
heart failure, or; a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

In the instant case, the Board finds that the schedular 
criteria for an increased rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7005 and under the new rating criteria 
effective January 12, 1998, have not been met so as to 
warrant an increased rating for the appellant's heart 
condition.  In this case, the evidence demonstrates that the 
appellant suffered a heart attack, necessitating the 
implantation of an automatic internal cardioverter 
defibrillator.  His treatment course includes maintenance on 
a course of medication.  The appellant has reported symptoms 
of fatigue, but has denied symptoms of shortness of breath or 
chest pain.  Objective findings on examination have shown no 
significant abnormalities of the heart.  The atrium has been 
evaluated as normal.  Diagnostic evaluation has revealed 
obstruction of the subclavian vein, in addition to a small 
inferior septal infarct.  On the most recent exercise 
tolerance testing, the appellant's metabolic equivalent level 
was evaluated as 11.6, with resultant fatigue.  The left 
ventricular ejection fraction was evaluated as 60 percent on 
VA examination, with a margin of error of plus or minus five 
percent.  

Based upon this clinical evidence, the RO has assigned a 
rating of 10 percent for the appellant's cardiac condition 
under Diagnostic Code 7005-7011.  While the appellant's 
metabolic equivalent (MET) level falls outside of the range 
designated for a compensable evaluation, the currently 
assigned rating is apparently based upon the need for 
continuous medication.  

The Board finds that the foregoing medical evidence does not 
demonstrate findings that the appellant would meet either the 
old or new criteria for a higher evaluation for his 
nonservice-connected coronary artery disease.  In this 
regard, the record is negative for a typical history of acute 
coronary occlusion or thrombosis or with a history of 
substantiated repeated anginal attacks, with more than light 
labor not feasible.  The record also does not show that the 
appellant had more than one episode of acute congestive heart 
failure in the past year or; workload of greater than 5 METs 
but not greater than 7 METs which resulted in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray studies.  In light of the above, the 
appellant's heart condition is appropriately rated as 10 
percent disabling under the old and new rating criteria.  
Therefore, the evidence is against an evaluation in excess of 
the currently assigned 10 percent.

The Board notes that although the RO did not rate the 
appellant's heart condition under both the old and the new 
rating criteria, the Board has rated this disorder, 
independent of the RO, under both the old and the new rating 
criteria to determine which version is most favorable to him.  
The Board finds that the appellant has not been prejudiced by 
the Board's action in this regard.  In light of the above, it 
is clear that the appellant would receive no more than a 10 
percent rating under application of either the old or new 
rating criteria.  Finally, the Board's determination that no 
more than a 10 percent rating is warranted for the 
appellant's heart condition, under either the old or new 
criteria, would not alter the ultimate disposition of the 
appellant's claim for permanent and total disability for 
pension purposes.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

B.  Hypertension

In the instant case, the appellant's hypertension has been 
rated as 20 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  However, the schedular criteria for 
evaluating the cardiovascular system was amended by 62 FR 
65207 (effective January 12, 1998).  As noted, in rating 
cases, where the law or regulation changes after a claim has 
been filed or reopened, but before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Thus, the appellant's hypertension must be 
evaluated under both the old and the new rating criteria to 
determine which version is most favorable to him.

The rating criteria in effect for hypertensive vascular 
disease (essential arterial hypertension) prior to January 
1998, provided a 20 percent evaluation when diastolic 
pressure was predominantly 110 or more with definite 
symptoms.  A 40 percent evaluation was warranted when 
diastolic pressure was predominantly 120 or more with 
moderately severe symptoms.  A 60 percent evaluation was 
warranted when diastolic pressure was predominantly 130 or 
more with severe symptoms.

The revised criteria for hypertensive vascular disease 
(hypertension and isolated systolic hypertension), effective 
January 12, 1998, provides a 20 percent evaluation when 
diastolic pressure is predominantly 110 or more, or; systolic 
pressure is predominantly 200 or more.  A 40 percent 
evaluation is assigned when diastolic pressure is 
predominantly 120 or more.  A 60 percent evaluation is 
assigned when diastolic pressure is predominantly 130 or 
more.

In this case, the Board finds that the schedular criteria for 
an increased rating under 38 C.F.R. § 4.104, Diagnostic Code 
7101 and under the new rating criteria effective January 12, 
1998, have not been met so as to warrant an increased rating 
for the appellant's hypertensive condition.  On VA 
examination in May 1998, the appellant was evaluated with 
multiple elevated blood pressure readings recorded in both 
arms, while in seated and supine positions.  The examiner 
indicated that the appellant had severely elevated blood 
pressure despite use of continuous medication for control.  
On examination, the appellant denied chest pain, dizziness, 
lightheadedness, palpitations or dysrhythmia, or shortness of 
breath.  The heart was noted to have a regular rate and 
rhythm, without evidence of murmur.  The diagnostic 
impression was uncontrolled hypertension.

The Board finds that the medical evidence of record does not 
demonstrate findings that the appellant would meet either the 
old or new criteria for a rating evaluation in excess of 20 
percent based upon diastolic pressure predominantly 120 or 
more and, under the old criteria, with moderately severe 
symptoms.  While the record documents several elevated blood 
pressure readings and, in particular, diastolic pressure of 
120 or more, these elevated levels are not predominant, at 
this time, when considered in totality of the assembled 
clinical findings.  Thus, the appellant's hypertension is 
appropriately rated as 20 percent disabling under the old and 
new criteria.  

The Board notes that while the RO did not rate the 
appellant's hypertension under both the old and the new 
rating criteria, and that the Board has done so herein, 
independent of the RO, the appellant has not been prejudiced 
by this action.  Following a review of the evidence in this 
regard, the Board finds that a rating evaluation of 20 
percent is warranted for the appellant's hypertension under 
both the old and new rating criteria.  The Board further 
notes that since the appellant needs a combined rating of 100 
percent for his nonservice-connected disabilities, the 
Board's determination to award the appellant a 20 percent 
rating for his hypertension, under both the old and new 
rating criteria, has not altered the ultimate outcome of the 
appellant's claim of entitlement to a permanent and total 
disability for pension purposes.  See Bernard v. Brown, 4 
Vet. App. at 392-94. 

C.  Residual Scars Secondary to Burns of the Lower 
Extremities

The record discloses that the appellant was evaluated with 
residual scarring of the lower extremities due to first and 
second degree burns on VA examination in May 1998.  Physical 
examination was not significant for any findings of residual 
impairment relative to these scars.  A diagnostic impression 
of scars secondary to leg burns was indicated.
  
Pursuant to Diagnostic Code 7805, scars are to be rated 
depending on the nature of any limitation of function of the 
part affected.  38 C.F.R. § 4.118.  The Board notes that the 
appellant's scars of the lower extremities may also be rated, 
by analogy, under Diagnostic Codes 7803 and 7804.  Under 
Diagnostic Code 7803, a 10 percent evaluation is warranted 
for scars that are poorly nourished with repeated ulceration. 
Diagnostic Code 7804 provides a 10 percent evaluation for 
superficial scars that are tender and painful on objective 
demonstration.

VA examination was negative for any finding of keloid 
formation or herniation.  There was no evidence that the 
appellant's scarring was depressed, or tender on pressure.  
In addition, there was no limitation of function of the lower 
extremities described on examination.  Thus, in the absence 
of evidence of limitation of function involving the lower 
extremities due to residual scarring, a compensable 
evaluation is not warranted in this instance.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  Moreover, the Board notes that 
Diagnostic Codes 7803 and 7804 are not for application in 
this instance, since there is no indication of poor scar 
nourishment or of repeated ulceration, nor is there evidence 
of a superficial scar that is tender and painful on objective 
demonstration.

The Board notes that scars due to second degree burns, 
covering an area or areas approximating one square foot 
warrants a 10 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 7802.  However, in this instance, the 
evidence of record does not clearly establish the extent of 
the areas of the lower extremities which are involved.  See 
Wisch v. Brown, 8 Vet. App. 139 (1995) (the silence of an 
examiner cannot be relied upon as evidence against a claim).  
Notwithstanding, the Board notes that even with an award of 
separate ratings for widely separated areas of residual 
scarring of the lower extremities, such additional ratings, 
when factored into the current combined rating evaluation 
would not ultimately alter the disposition of the appellant's 
claim of entitlement to a permanent and total disability for 
pension purposes.  38 C.F.R. § 4.25.  

Review of Record

In the analyses set forth above, the Board has determined 
that the ratings currently assigned the appellant's 
nonservice connected disabilities are, in each instance, 
proper.  Therefore, the 30 percent combined rating assigned 
in consideration of these disabilities is similarly 
appropriate.  38 C.F.R. § 4.25.  In light of the foregoing 
considerations, and assuming that each of the appellant's 
nonservice connected disabilities is permanent in accordance 
with 38 C.F.R. § 4.17, the appellant's disabilities are 
objectively determined not to be representative of a total 
100 percent schedular evaluation in accordance with 38 C.F.R. 
§ 4.15.  Furthermore, the appellant has not been shown to 
suffer from the permanent loss of the use of his hands, feet 
or eyes in accordance with the criteria set forth in 38 
C.F.R. § 4.15.  Accordingly, on the basis of the objective 
"average person" standard of review, a permanent and total 
disability evaluation is not warranted.

Additionally, the appellant does not satisfy the criteria for 
a schedular permanent and total evaluation under 38 C.F.R. §§ 
4.16(a) and 4.17.  As the appellant has more than one 
disability, he is required to have at least one disability 
rated as at least 40 percent disabling in order to meet the 
threshold requirement of Section 4.16(a). Since the 
appellant's disabilities have been found to have been 
appropriately rated, and since none of his disabilities has 
been rated as at least 40 percent disabling, the appellant 
cannot be considered permanently and totally disabled on this 
basis.


Entitlement to a Total Rating Based on Extraschedular 
Criteria

As the appellant's disabilities do not meet the percentage 
requirements of 38 C.F.R. § 4.17, applied to pension cases 
through 38 C.F.R. § 4.16, the Board must determine whether 
the appellant would be eligible for pension benefits based 
upon subjective criteria, including consideration of the 
veteran's age, education and occupational history, and any 
unusual physical or mental effects.  In this regard, the 
Board notes that the appellant is 48 years old and he has a 
high school education.  There is no evidence that the 
appellant attended college, received vocational training or 
any other type of advanced education.  The appellant is a 
musician, but has discontinued his efforts in this area due 
to episodes during which his pacemaker malfunctioned.  His 
work history has been limited to employment performing 
physical labor as a farm worker, restaurant worker, painter's 
assistant, and driver.  

The record reflects that the VA examiner indicated that the 
appellant was capable of employment based upon his metabolic 
equivalent as measured on exercise tolerance testing.  
However, the examiner did not provide an opinion concerning 
the specific types of employment areas in which the appellant 
might enter or, in particular, the restrictions placed upon 
him with respect to his employment pursuits.  In this regard, 
the examiner did not provide any further explanation in 
support of the finding that the appellant was employable, 
except as premised upon his metabolic equivalent level.  The 
record reflects that the RO considered the applicability of 
an extraschedular evaluation, but based upon this evidence 
determined that the evidence did not establish permanent and 
total disability.  The Board disagrees with this assessment 
on the basis that it considers only the objective clinical 
findings relative to each disability rather than the overall 
impact to average earning capacity occasioned by the 
appellant's particular disability.  

In this case, the Board notes that the record discloses that 
since his pacemaker implantation, the appellant has 
experienced intermittent episodes of consecutive spurious 
shocks, which required multiple revisions of the implanted 
defibrillator leads.  In addition, lead insertion pathways 
have also been altered due to obstruction of the subclavian 
vein, and septal infarct.  The record demonstrates that 
despite corrective efforts to adjust the oversensing and 
pacing of the device, the appellant continues to receive 
false discharges, even when the device is calibrated to its 
lowest setting.  These discharges have been noted to occur 
randomly with no precipitating factor, such as stress or 
physical exertion, and result in consecutive discharges of 
electrical current.  It is clinically documented that these 
episodes may be triggered by nothing more than body movement.  
The evidence demonstrates that the risks associated with the 
device's oversensing and pacing are noted to range from 
receipt of continued inappropriate electrical discharges to 
potential death due to myocardial infarctions resulting from 
malfunctions with sensing and pacing.  The record further 
notes that consultation with the manufacturer has been 
arranged to discuss the appellant's continued difficulty with 
his implant despite corrective efforts.

In this instance, the Board is therefore persuaded that the 
particular conditions associated with the appellant's heart 
condition, specifically, his pacemaker, creates a unique 
circumstance that is not anticipated in the ordinary course.  
Neither is this circumstance anticipated in the current 
rating criteria.  The Board finds that a reasonable 
interpretation of the term gainful employment, as used here, 
would encompass a range of active to sedentary work 
environments, adjusted to accommodate the appellant's 
disability and resultant restrictions.  Here, the appellant 
is clearly precluded from all strenuous physical labor or 
work that exposes him to materials that are potentially 
hazardous to his implantation device.  However, given the 
peculiar facts presented in this case, since he is also 
subject to random, intermittent discharges of electrical 
impulse caused by the onset of spurious shocks due to 
inappropriate pacing associated with the implanted device, 
regardless of his activity level, the result of which might 
be further inappropriate shocks, or death resulting from 
myocardial infarction, the appellant is effectively precluded 
from any form of gainful employment.  The type of blanket 
restriction suggested by the facts of this individual case is 
not contemplated by the current regulations, and is not 
otherwise cognizable under the schedular criteria.  
Accordingly, the appellant has presented such an unusual 
disability picture in this instance, that the Board concludes 
based upon the above subjective factors that the appellant is 
precluded from sustaining gainful employment as a result of 
his non-service connected disability.

It is therefore the opinion of the Board that the appellant's 
disability is so incapacitating as to preclude the 
performance of substantially gainful employment.  
Accordingly, entitlement to a permanent and total disability 
rating for pension purposes is granted.  


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is granted, subject to the law and 
regulations governing the award of monetary benefits.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

